Case: 15-41719      Document: 00513882461         Page: 1    Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41719
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE LUIS VALLE-RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:15-CR-586-1


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Luis Valle-Ramirez
raises an argument that is foreclosed by United States v. Torres-Jaime, 821
F.3d 577 (5th Cir. 2016), petition for cert. filed (Sept. 1, 2016) (No. 16-5853). In
Torres-Jaime, we held that a Georgia conviction for aggravated assault
qualifies as a crime of violence under U.S.S.G. § 2L1.2 (2014). Torres-Jaime,
821 F.3d at 580-85. He also raises an argument that is foreclosed by United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41719    Document: 00513882461     Page: 2   Date Filed: 02/21/2017


                                 No. 15-41719

States v. Gonzalez-Longoria, 831 F.3d 670 (5th Cir. 2016) (en banc), petition for
cert. filed (Sept. 29, 2016) (No. 16-6259). In Gonzalez-Longoria, we held that
18 U.S.C. § 16(b), which defines a crime of violence when incorporated by
reference into § 2L1.2(b)(1)(C), is not unconstitutionally vague on its face in
light of Johnson v. United States, 135 S. Ct. 2551 (2015). Gonzalez-Longoria,
831 F.3d at 672.      Accordingly, the motion for summary affirmance is
GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.
      Nevertheless, the written judgment contains a clerical error in that it
identifies Valle-Ramirez’s statute of conviction as 8 U.S.C. § 1324, rather than
§ 1326. We therefore REMAND for correction of the written judgment in
accordance with Federal Rule of Criminal Procedure 36. See United States v.
Johnson, 588 F.2d 961, 964 (5th Cir. 1979).




                                       2